Citation Nr: 0506129	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-03 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1965.  He died in December 2000, and the appellant is 
his widow.  This case comes before the Board of Veterans' 
Appeals (Board) from a July 2001 RO decision which denied 
service connection for the cause of the veteran's death, 
claimed by his widow in order to establish entitlement to 
Dependency and Indemnity Compensation (DIC).  


FINDINGS OF FACT

1.  The veteran's death many years after service was due to 
leukemia.

2.  The factors involved in the veteran's death began many 
years after service and were not caused by any incident of 
service or by a service-connected disability. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1951 to January 1965, including approximately three 
years served overseas.  His service medical records are 
negative for any indication of leukemia during service.

In May 1965, the RO awarded service connection for 
hypertension, assigning a 10 percent rating for the 
condition, and also awarded service connection for a deformed 
duodenal bulb, assigning a noncompensable rating for the 
condition.  In January 1975, the RO granted an increased 
rating of 40 percent for the veteran's service-connected 
hypertension.  In January 1979, the RO awarded service 
connection for bitemporal headaches, assigning a 10 percent 
rating for the condition.  

VA hospitalization records dated in August 1996 show that the 
veteran was admitted with a history of acute intermittent 
fatigue and chest pain since the previous month.  On August 
4, 1996 he experienced severe chest problems and marked 
bilateral arm pain with nausea and vomiting.  He was 
hospitalized and a myocardial infarction was ruled out.  He 
subsequently experienced shortness of breath, chest pain with 
radiation to the arms, and edema of both legs, and was 
hospitalized for cardiac catheterization.  It was noted that 
he had experienced hypertension since age 21, had non-insulin 
dependent diabetes since 1992, had chronic lymphocytic 
leukemia since 1995, and also had a history of skin cancer on 
his scalp area.  On September 4, 1996 he underwent coronary 
artery bypass grafting without complication, and on September 
10, 1996 he was discharged with a primary diagnosis of 
coronary artery disease and secondary diagnoses of 
hypertension, chronic lymphocytic leukemia, and diabetes.  

In October 1997, the veteran was given a VA heart and 
hypertension examination.  It was noted that he sometimes 
experienced shortness of breath, and also felt a constant 
burning chest pain and/or pressure at his mid-sternotomy area 
where he underwent coronary artery bypass surgery in August 
1996.  Following physical examination and testing, the 
examiner's diagnoses were coronary artery disease status post 
bypass surgery, arterial hypertension not well-controlled, 
type 2 diabetes mellitus, hyperlipidemia, and chronic 
lymphocytic leukemia.  It was noted that a biopsy performed 
of lesions during the veteran's surgery resulted in a finding 
of B cell lymphocytic lymphoma and chronic lymphocytic 
leukemia, low grade lymphoma.  It was further noted that the 
veteran was unable to work and unemployable due to his open 
heart surgery and uncontrolled blood pressure.  

After receiving a temporary total evaluation for this 
hospitalization, the RO awarded a permanent total evaluation 
for hypertensive heart disease, status post coronary artery 
bypass, in November 1997.

VA medical records from October 2000 show the veteran being 
hospitalized for chemotherapy in connection with his chronic 
lymphatic leukemia.  He was also on medication for diabetes 
mellitus, hyperlipidemia, hypertension, iron deficiency 
anemia, and gout during this time.  

VA outpatient treatment records from December 2000 show the 
veteran being seen with complications from bilateral gout 
following completion of a course of chemotherapy.  
Subsequently he was seen with complaints of a sore throat and 
had been coughing up brown sputum since the previous day.  

On December 30, 2000, the veteran was hospitalized as a 
result of increased malaise, chest pain, shortness of breath, 
lack of appetite, and general deterioration of his 
performance status.  He demonstrated anemia, 
thrombocytopenia, and leukocytosis at the time.  He was also 
indicated to be suffering from acute renal failure of unknown 
etiology.  Impressions were chest pain with no evidence of 
acute infarction or ischemia, ischemic heart disease post 
coronary bypass surgery, renal failure relatively acute with 
mild acidosis, leukemia post chemotherapy, history of gout, 
diabetes mellitus, and rule out heart failure versus 
pulmonary infiltrate.  On December 31, 2000, it was indicated 
that he had an increased white blood cell count with 76 
percent large monoblasts possibly consistent with acute 
leukemia.  The assessment was leukocytosis with history of 
chronic lymphatic leukemia and suspicious for progression of 
disease versus second hematological malignancy.  Later that 
day he was found unresponsive on his bedside commode, and a 
code blue was called.  Medication was given but he became 
bradycardic.  A two-dimensional echocardiography revealed a 
dilated noncontractile right ventricle with apical 
contraction that was consistent with pulmonary embolism 
versus right ventricle infarct, but no effusion was noted.  
Other treatments were discounted due to his platelet and 
hemoglobin counts.  Following consultation with the family, 
efforts to resuscitate were ceased, and the veteran died.    

The veteran's death certificate indicates that he died in 
December 2000 at the age of 67.  The immediate cause of death 
was listed as leukemia.  Nothing was listed in the spaces 
available for conditions leading to the immediate cause of 
death, or for other significant conditions contributing to 
death but not resulting in the underlying cause of death.  

An autopsy was performed in January 2001.  Clinical diagnoses 
were chronic lymphocytic lymphoma (diagnosed in 1995), 
coronary artery disease status post three vessel coronary 
artery bypass graft in 1996, acute renal failure, and 
probable massive pulmonary embolism versus myocardial 
infarction.  Pathological diagnoses were acute myeloid 
leukemia with prominent monocytic component, atherosclerotic 
and hypertensive cardiovascular disease, diabetic 
nephropathy, emphysema, colonic diverticulosis, and rare 
scattered necrotizing granulomata of the right upper lung 
lobe.  The autopsy report noted that two days prior to his 
demise the veteran had complaints of a sore throat and 
productive cough with brown sputum and was treated for 
pharyngitis.  At presentation to the hospital, he complained 
of worsening cough and intermittent chest pain with increased 
difficulty breathing and difficulty urinating.  Acute 
leukemia with acute renal failure was suspected clinically.  
He subsequently underwent cardiopulmonary arrest without 
successful resuscitation and was pronounced deceased at 
11:12pm on December 31, 2000.  On autopsy, the most 
significant finding was acute myeloid leukemia with a 
prominent monocytic component secondary to treatment with 
topoisomerase II therapy for chronic lymphocytic leukemia.  
There were extensive extramedually myeloid tumors involving 
the lung parenchyma with secondary damage to other organs and 
tissues.  The kidneys showed evidence of acute tubular 
necrosis and diabetic nephropathy.  There was no evidence of 
acute myocardial infarction or pulmonary embolism.  The 
report concluded that the veteran died as a result of acute 
myeloid leukemia complicated by secondary respiratory 
failure.

In January 2001, the veteran's widow filed her claim for DIC, 
claiming that the cause of the veteran's death was service-
connected.

In July 2001, the RO denied the appellant's claim for DIC 
benefits.

In a statement dated in May 2003, a friend of the veteran 
discussed the details of the events leading to his death.  It 
was noted that he had reacted negatively to an injection that 
he was given for gout.  It was indicated that he seemed to be 
slowly deteriorating in the hospital in the final days of 
December 2000.  It was stated that the family and the friend 
believed that he died as a result of a blood clot in his 
heart which caused a heart attack, and not from treatment for 
leukemia, according to what they had been told by hospital 
officials.  

In November 2004, the Board requested an expert medical 
opinion for assistance in determining whether a service-
connected disability caused the veteran's death or 
contributed substantially or materially to cause the death of 
the veteran.  

Subsequently in November 2004, the Board received a 
cardiology opinion from Dr. Ramaiyer L. Narayan, a 
cardiologist in the VA Hudson Valley Health Care System in 
Montrose, New York.  Following review of the claims file, Dr. 
Narayan stated that the cause of the veteran's death was 
clearly due to acute leukemic transformation of chronic 
lymphocytic leukemia post chemotherapy, which was a known 
occurrence.  Death in such cases resulted from infection 
which could not be effectively fought due to immune 
deficiency due to leukemia, extensive tumor metastasis due to 
breakdown of the immune system, or a blast crisis in rare 
situations as may have been the case with the veteran.  It 
was noted that because the autopsy report showed extensive 
tumor infiltration of all vital organs, this seemed to be the 
cause of death.  Dr. Narayan noted that cardiopulmonary 
arrest occurs in all deaths.  However, this did not mean that 
underlying heart disease had caused the cardiopulmonary 
arrest or death.  Here, the autopsy report clearly showed no 
evidence of acute myocardial infarction, pulmonary embolism, 
or cerebral embolism/hemorrhage.  Only a remote old heart 
attack in the posterior wall of the heart was shown, with no 
acute attack present.  Dr. Narayan stated that the cause of 
death was not related to hypertension, hypertensive heart 
disease, or coronary artery disease with status post bypass 
surgery, which were 100 percent service-connected.  Dr. 
Narayan opined that the cause of death was clearly related to 
leukemia with crisis, possible infection, and extensive 
infiltration of tumors involving multiple vital organs.  It 
was noted that this condition was not service-connected.  

II.  Analysis

A.  VCAA
 
As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant informs her of the type of evidence necessary to 
prove her claim and tells her to tell VA about any additional 
information or evidence that she would want VA to try to get 
for her or to send the evidence to VA.  The Board finds that 
the appellant was substantially notified of the need to give 
to VA any evidence pertaining to the claim.  Thus, there has 
been compliance with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-
2004.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and  inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claim and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussions in a letter 
dated in May 2001, the January 2002 statement of the case, 
and the April 2004 supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  
Service and VA medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R.§ 3.156.  

B.  Service connection for the cause of the veteran's death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including leukemia, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be granted for the additional 
increment of disability (i.e., aggravation) of a non-service-
connected condition that is proximately due to or the result 
of an established service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

During the veteran's lifetime, service connection was 
established for hypertensive heart disease status post 
coronary artery bypass, bitemporal headaches, and deformed 
duodenal bulb.  At the time of his death he was in receipt of 
a combined 100 percent rating for these conditions.  He was 
not service-connected for any other disability.
 
The veteran's death certificate indicates that he died many 
years after service as a result of leukemia.  His service 
medical records contain no indication of leukemia, and 
leukemia is not shown in post-service medical records until 
1995, approximately 30 years after the veteran's military 
service which ended in 1965.  The medical evidence of record 
suggests that the leukemia involved in the veteran's death 
appeared many years after service.  The medical records do 
not suggest a relationship between leukemia and the veteran's 
period of military service.  Leukemia was not incurred in or 
aggravated by service.

The appellant maintains that the veteran's service-connected 
hypertensive heart disease status post coronary artery bypass 
contributed to his death.  However, as a layman, she has no 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The death certificate does not implicate a heart condition as 
playing any role in the events leading to the veteran's 
death.  The autopsy report found no evidence of acute 
myocardial infarction or pulmonary embolism, and concluded 
that the veteran died as a result of acute myeloid leukemia 
complicated by secondary respiratory failure.  The opinion 
submitted by the medical expert stated that the cause of 
death was not related to a heart condition, and was instead 
clearly related to leukemia with crisis, possible infection, 
and extensive infiltration of tumors involving multiple vital 
organs.  In short, there is no competent medical evidence of 
record which links the veteran's service-connected 
hypertensive heart disease status post coronary artery bypass 
to his death.  The weight of the credible evidence 
demonstrates that the veteran's fatal leukemia was not caused 
or worsened by an established service-connected condition.  
The veteran's service-connected hypertensive heart disease 
status post coronary artery bypass is not shown to have 
substantially or materially contributed to his death.

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


